


109 HR 5848 IH: To increase the number of types of documents able to

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5848
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Mr. Reynolds
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 International Relations,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To increase the number of types of documents able to
		  satisfy the requirements of the Western Hemisphere Travel Initiative, and to
		  ensure such documents are widely available and affordable.
	
	
		1.Short titleThis Act may be cited as the Western
			 Hemisphere Traveler Improvement Act of 2006.
		2.Western
			 hemisphere travel initiative
			(a)FindingsCongress
			 finds the following:
				(1)United States
			 citizens make approximately 130,000,000 land border crossings each year between
			 the United States and Canada and the United States and Mexico, with
			 approximately 23,000,000 individual United States citizens crossing the border
			 annually.
				(2)Approximately 27
			 percent of United States citizens possess United States passports.
				(3)In fiscal year
			 2005, the Secretary of State issued an estimated 10,100,000 passports,
			 representing an increase of 15 percent from fiscal year 2004.
				(4)The Secretary of
			 State estimates that 13,000,000 passports will be issued in fiscal year 2006,
			 16,000,000 passports will be issued in fiscal year 2007, and 17,000,000
			 passports will be issued in fiscal year 2008.
				(b)Extension of
			 western hemisphere travel initiative implementation
			 deadlineSection 7209(b)(1) of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1185 note) is
			 amended by striking January 1, 2008 and inserting the
			 later of June 1, 2009, or three months after the Secretary of State and the
			 Secretary of Homeland Security make the certification required under subsection
			 (i) of the Western Hemisphere Traveler Improvement Act of 2006.
			(c)Passport
			 cards
				(1)Authority to
			 issueIn order to facilitate travel of United States citizens to
			 Canada, Mexico, the countries located in the Caribbean, and Bermuda, the
			 Secretary of State, in consultation with the Secretary of Homeland Security, is
			 authorized to develop a travel document known as a Passport Card.
				(2)IssuanceIn
			 accordance with the Western Hemisphere Travel Initiative carried out pursuant
			 to section 7209 of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458; 8 U.S.C. 1185 note), the Secretary of State, in
			 consultation with the Secretary of Homeland Security, shall be authorized to
			 issue to a citizen of the United States who submits an application in
			 accordance with paragraph (6) a travel document that will serve as a Passport
			 Card.
				(3)ApplicabilityA
			 Passport Card shall be deemed to be a United States passport for the purpose of
			 United States laws and regulations relating to United States passports.
				(4)ValidityA
			 Passport Card shall be valid for the same period as a United States
			 passport.
				(5)Limitation on
			 useA Passport Card may only be used for the purpose of
			 international travel by United States citizens through land and sea ports of
			 entry between—
					(A)the United States
			 and Canada;
					(B)the United States
			 and Mexico; and
					(C)the United States
			 and a country located in the Caribbean or Bermuda.
					(6)Application for
			 issuanceTo be issued a Passport Card, a United States citizen
			 shall submit an application to the Secretary of State. The Secretary of State
			 shall require that such application shall contain the same information as is
			 required to determine citizenship, identity, and eligibility for issuance of a
			 United States passport.
				(7)Technology
					(A)Expedited
			 traveler programsTo the maximum extent practicable, a Passport
			 Card shall be designed and produced to provide a platform on which the
			 expedited traveler programs carried out by the Secretary, such as NEXUS, NEXUS
			 AIR, SENTRI, FAST, and Register Traveler may be added. The Secretary of State
			 and the Secretary of Homeland Security shall notify Congress not later than
			 July 1, 2008, if the technology to add expedited traveler programs to the
			 Passport Card is not developed by that date.
					(B)TechnologyThe
			 Secretary of State and the Secretary of Homeland Security shall establish a
			 technology implementation plan that accommodates desired technology
			 requirements of the Department of State and the Department of Homeland
			 Security, allows for future technological innovations, and ensures maximum
			 facilitation at the northern and southern borders.
					(8)Specifications
			 for cardA Passport Card shall be easily portable and durable.
			 The Secretary of State and the Secretary of Homeland Security shall consult
			 regarding the other technical specifications of the Passport Card, including
			 whether the security features of the Passport Card can be combined with other
			 existing identity documentation.
				(9)Fee
					(A)In
			 generalAn applicant for a Passport Card shall submit an
			 application under paragraph (6) together with a nonrefundable fee in an amount
			 to be determined by the Secretary of State. Fees for a Passport Card shall be
			 deposited as an offsetting collection to the appropriate Department of State
			 appropriation, to remain available until expended.
					(B)Limitation on
			 feesThe Secretary of State shall seek to make such fees as low
			 as possible. Such fee shall not exceed—
						(i)$24;
			 or
						(ii)$34,
			 if the Secretary of State, the Secretary of Homeland Security, and the
			 Postmaster General jointly certify to Congress that such fees represent the
			 lowest possible cost of issuing Passport Cards and provide a detailed cost
			 analysis for any such fee that is more than $24.
						(C)Reduction of
			 feeThe Secretary of State shall reduce the fee for a Passport
			 Card for an individual who submits an application for a Passport Card together
			 with an application for a United States passport.
					(D)Waiver of fee
			 for childrenThe Secretary of State shall waive the fee for a
			 Passport Card for a child under 18 years of age.
					(E)AuditIn
			 the event that the fee for a Passport Card exceeds $24, the Comptroller General
			 of the United States shall conduct an audit to determine whether Passport Cards
			 are issued at the lowest possible cost.
					(10)AccessibilityIn
			 order to make the Passport Card easily obtainable, an application for a
			 Passport Card shall be accepted in the same manner and at the same locations as
			 an application for a United States passport.
				(11)Rule of
			 constructionNothing in this section shall be construed as
			 limiting, altering, modifying, or otherwise affecting the validity of a United
			 States passport. A United States citizen may possess a United States passport
			 and a Passport Card.
				(d)State enrollment
			 demonstration program
				(1)In
			 generalNotwithstanding any other provisions of law, the
			 Secretary of State and the Secretary of Homeland Security shall enter into a
			 memorandum of understanding with one or more appropriate States to carry out at
			 least one demonstration program as follows:
					(A)The inclusion of
			 an individual’s United States citizenship status on a State driver’s license
			 which meets the requirements of section 202 of the REAL ID Act of 2005
			 (division B of Public Law 109–13; 49 U.S.C. 30301 note).
					(B)The development,
			 in consultation with the Secretary of State, of a mechanism to communicate with
			 a participating State to verify the United States citizenship status of an
			 applicant who voluntarily seeks to have the applicant’s United States
			 citizenship status included on a driver’s license.
					(2)Border
			 crossingNotwithstanding any other provision of law, a driver’s
			 license which meets the requirements of either subparagraph (A) or (B) of
			 paragraph (1) under a demonstration program shall be deemed to be sufficient
			 documentation to permit the bearer to enter the United States from Canada
			 through not less than at least one designated international border crossing in
			 each State participating in the demonstration program.
				(3)Management of
			 information collectedAll information collected about an
			 individual under the demonstration program shall be managed exclusively in the
			 same manner as information collected through a passport application and no
			 further distribution of such information shall be permitted.
				(4)Rule of
			 constructionNothing in this subsection shall have the effect of
			 creating a national identity card.
				(5)Authority to
			 expandThe Secretary of State and the Secretary of Homeland
			 Security may expand the demonstration program under this subsection so that
			 such program is carried out in additional States, through additional ports of
			 entry, for additional foreign countries, and in a manner that permits the use
			 of additional types of identification documents to prove identity under such
			 program.
				(6)StudyNot
			 later than six months after the date that the demonstration program under this
			 subsection is carried out, the Comptroller General of the United States shall
			 conduct a study of—
					(A)the cost of the
			 production and issuance of documents that meet the requirements of the program
			 compared with other travel documents;
					(B)the impact of the
			 program on the flow of cross-border traffic and the economic impact of the
			 program; and
					(C)the security of
			 travel documents that meet the requirements of the program compared with other
			 travel documents.
					(7)Reciprocity with
			 CanadaNotwithstanding any other provision of law, the Secretary
			 of State and Secretary of Homeland Security are authorized to work with
			 appropriate authorities of Canada to certify identification issued by the
			 Government of Canada, including a driver’s license, as meeting security
			 requirements similar to the requirements under the REAL ID Act of 2005
			 (division B of Public Law 109–13) and including a citizenship verification
			 mechanism. To the maximum extent possible, the Secretary of Homeland Security
			 shall work to ensure that Canadian identification documents used as described
			 in this paragraph contain the same technology as United States documents and
			 may be accepted using the same document scanners. Notwithstanding any other
			 provision of law, in the event that such certified identity document includes
			 information that shows an individual to be a citizen of Canada, such individual
			 shall be permitted to enter the United States from Canada. The Secretary shall
			 ensure that, at all times, more States are participants in this program than
			 Canadian provinces.
				(e)Registered
			 traveler processing for repeat travelers
				(1)Land
			 crossingsTo the maximum extent practicable, the Secretary of
			 Homeland Security shall expand registered traveler programs carried out by the
			 Secretary to all ports of entry and should encourage citizens of the United
			 States to participate in the preenrollment programs, as such programs assist
			 border control officers of the United States in the fight against terrorism by
			 increasing the number of known travelers crossing the border. The identities of
			 such expedited travelers shall be entered into a database of known travelers
			 who have been subjected to in-depth background and watch-list checks to permit
			 border control officers to focus more attention on unknown travelers, potential
			 criminals, and terrorists. The Secretary, in consultation with the appropriate
			 officials of the Government of Canada, shall equip at least six additional
			 northern border crossings with NEXUS technology.
				(2)Sea
			 crossingsThe Commissioner of Customs and Border Patrol shall
			 conduct and expand registered traveler programs and pilot programs to
			 facilitate expedited processing of United States citizens returning from
			 pleasure craft trips in Canada, Mexico, the Caribbean, or Bermuda. One such
			 program shall be conducted in Florida and modeled on the I–68 program.
				(f)Process for
			 individuals lacking appropriate documents
				(1)In
			 generalThe Secretary of State shall establish a program that
			 satisfies section 7209 of the Intelligence Reform and Terrorism Prevention Act
			 of 2004 (Public Law 108–458; 8 U.S.C. 1185 note)—
					(A)to permit a
			 citizen of the United States who has not been issued a United States passport
			 or other appropriate travel document to cross the international border and
			 return to the United States for a time period of not more than 72 hours, on a
			 limited basis, and at no additional fee; or
					(B)to establish a
			 process to ascertain the identity of, and make admissibility determinations
			 for, a citizen described in subparagraph (A) upon the arrival of such citizen
			 at an international border of the United States.
					(2)Grace
			 periodDuring a time period determined by the Secretary, officers
			 of the United States Customs and Border Patrol may permit citizens of the
			 United States and Canada who are unaware of the requirements of 7209 of such
			 Act, or otherwise lacking appropriate documentation, to enter the United States
			 upon a demonstration of citizenship satisfactory to the officer. Officers of
			 the United States Customs and Border Patrol shall educate such individuals
			 about documentary requirements.
				(g)Travel by
			 childrenFor travel to Canada, the Secretary of State shall have
			 authority to waive the requirements of section 7209 of such Act for travel by
			 children who are 17 years old or younger traveling in groups of six or more,
			 provided that such groups present documents demonstrating parental consent for
			 each child’s travel. The Secretary may issue similar regulations for travel to
			 Mexico.
			(h)Public
			 promotionThe Secretary of State, in consultation with the
			 Secretary of Homeland Security, shall develop and implement an outreach plan to
			 inform United States citizens about the Western Hemisphere Travel Initiative
			 and the provisions of this Act, to facilitate the acquisition of appropriate
			 documentation to travel to Canada, Mexico, the countries located in the
			 Caribbean, and Bermuda, and to educate United States citizens who are unaware
			 of the requirements for such travel. Such outreach plan shall include—
				(1)written
			 notifications posted at or near public facilities, including border crossings,
			 schools, libraries, Amtrak stations, and United States Post Offices located
			 within 50 miles of the international border between the United States and
			 Canada or the international border between the United States and Mexico and
			 other ports of entry;
				(2)provisions to seek
			 consent to post such notifications on commercial property, such as offices of
			 State departments of motor vehicles, gas stations, supermarkets, convenience
			 stores, hotels, and travel agencies;
				(3)the collection and
			 analysis of data to measure the success of the public promotion plan;
			 and
				(4)additional
			 measures as appropriate.
				(i)CertificationNotwithstanding
			 any other provision of law, the Secretary of State may not implement the plan
			 described in section 7209(b) of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 until the later of June 1, 2009, or the date that is
			 three months after the Secretary of State and the Secretary of Homeland
			 Security certify to Congress that—
				(1)(A)if the Secretary of
			 State and the Secretary of Homeland Security develop and issue Passport Cards
			 under this section—
						(i)such cards have been distributed to
			 at least 90 percent of the eligible United States citizens who applied for such
			 cards during the six-month period beginning not earlier than the date the
			 Secretary of State began accepting applications for such cards and ending not
			 earlier than ten days prior to the date of certification;
						(ii)Passport Cards are provided to
			 applicants, on average, within four weeks of application or within the same
			 period of time required to adjudicate a passport; and
						(iii)a successful pilot has
			 demonstrated the effectiveness of the Passport Card; or
						(B)if the Secretary and the Secretary of
			 State do not develop and issue Passport Cards under this section and develop a
			 program to issue an alternative document that satisfies the requirements of
			 section 7209 of the Intelligence Reform and Terrorism Prevention Act of 2004,
			 in addition to the NEXUS, SENTRI, FAST and Border Crossing Card programs, such
			 alternative document is widely available and well publicized;
					(2)United States
			 border crossings have been equipped with sufficient document readers and other
			 technologies to ensure that implementation of the plan described in section
			 7209(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 will
			 not substantially slow the flow of traffic and persons across international
			 borders;
				(3)officers of the
			 Bureau of Customs and Border Protection have received training and been
			 provided the infrastructure necessary to accept Passport Cards and all
			 alternative identity documents at all United States border crossings;
			 and
				(4)the outreach plan
			 described in subsection (h) has been implemented and the Secretary of State
			 determines such plan has been successful in providing information to United
			 States citizens.
				(j)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of State and the Secretary of
			 Homeland Security such sums as may be necessary to carry out this Act, and the
			 amendment made by this Act.
			
